Appellees have moved to dismiss the appeal in each of these consolidated cases on the following grounds, viz.:
  1. "That the said alleged bond bears no date of execution and is not signed by the appellants as principals therein and does not obligate the said principals to have the same paid out of the proceeds of the sale of their estate; nor does it declare the nature or character of the judgment so appealed from; and that said bond does not conform to the requirements of the law and is not a protection to the appellees."
  2. "That the said document offered as a bond has no effect under the laws of this state as such, as the same is not made payable in accordance with the laws of this state in favor of the clerk of the court which rendered a judgment intended to be so appealed from and is not a bond covering the appeal from a judgment rendered by said court, as indicated by the designation of said cause in question."
We do not find any warrant for dismissing the appeals upon any of the grounds set forth in the first paragraph of the motion.
The omission of the dates from the bonds is immaterial. They were filed in the court below on August 27, 1927. It was at that moment only they became effective. Thereafter the obligations of the surety and the rights of the appellees were fixed in accordance with the terms of the instruments, and the signatures of the appellants are not indispensable to the validity of the bonds. Frankel v. Timber Co., 140 La. 448, 73 So. 263.
Appellees are mistaken in their contention that the bonds do not obligate the principals to satisfy any judgment rendered against them out of the proceeds of their estates. A mere reading of the instruments discloses the contrary to be true. Moreover the omission of the clause would not have been fatal. Byrne v. Riddell, 4 La. Ann. 3; Guion v. Creditors, 19 La. Ann. 81. *Page 140 
Nor do we find any basis for dismissing the appeals on the ground set forth in the second and last paragraph of appellees' motion.
Their contention is that the instruments lack substance in their forms, because, according to their recitals, they are bonds supporting appeals from judgments of the "Twenty-Sixth Judicial District Court" and are made payable to the "Clerk of said Court," whereas, in truth and in fact, the judgments were rendered by the "Twenty-Second District Court."
But there is only one district court for the parish of St. Tammany. Prior to the Constitution of 1921 it was known as the "Twenty-Sixth Judicial District Court in and for the Parish of St. Tammany." The Constitution changed the designation of the court to the "Twenty-Second District Court in and for the Parish of St. Tammany." In drawing up the bonds in question here, the appellants merely used the forms that were on hand in the court prior to 1921. They were, however, made payable to William E. Blossman, who is the clerk of the Twenty-Second district court. In the case of Mrs. Louisiane Dubourg et al. v. Percy Jenkins et al., the number and title is correctly given both in the caption and body of the bond. The date of the rendering and signing of the judgment, the name of the suit, and the parties cast therein are also correctly stated. The same is true of the bond in the other case, with the exception that in the body of the instrument the defendant is designated as the Pine Grove Realty Company, Inc., instead of by its real name, Pine Grove Land Company, Inc.
The inaccuracies pointed out by appellees in the appeal bonds are, at most, only clerical errors. Irrespective of these errors, we think the instruments are sufficiently identified with the motions of appeal and the judgments appealed from. The irregularities are not of such gravity as will defeat appellees in an action on the bonds. *Page 141 
For the reasons assigned, the motions to dismiss the appeals are denied.
                         On the Merits.